Case 4:20-cv-01530-YGR Document 33 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

MARK MAHON, CASE No C 4:20-cv-01530-YGR
y Flaintiis) ADR CERTIFICATION BY
PARTIES AND COUNSEL

ALPHABET INC., et al.,
Defendant(s)

 

 

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
(available at cand-uscourts.gov/adr).

2) Discussed with each other the available dispute resolution options provided by the Court
and private entities; and
3) Considered whether this case might benefit from any of the available dispute resolution

options. AUuAget [WC Jum
Date:May 14, 2020 forge we Kobi WON -6' =

Date:May 14, 2020 [hs , Lor

orney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

£1 intend to stipulate to an ADR process

E) prefer to discuss ADR selection with the Assigned Judge at the case management
conference

Date: May 14, 2020 fu / l Pe felt

Ati? tiérney

| E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
Options.”

Form ADR-Cert rev. 1-15-2019
